Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.) Election/Restriction
This application contains claims directed to the following patentably distinct species:

Species I: Figure 2A
Species II: Figure 2B

The species are independent or distinct because claims to the different species recite mutually exclusive characteristics. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, none of the claims are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  

Species II differs from Species I in that it relates to an electronic apparatus that is a general-purpose computer device that only has the ability to provide a function of an electronic mirror. Species I requires that the electronic apparatus is a smart mirror that has the ability to provide the functions of an optical mirror and an electronic mirror simultaneously. More specifically, in Species I, the electronic apparatus may further comprise a mirror glass (such as unidirectional glass) and a case. The mirror glass is used for appearing an optical image of the user in reflection to implement the function of optical mirror. In Species I, the display module is arranged in the case and on the rear of the mirror glass. Namely, the user doesn't have the ability to discover the existence of the display module directly by watching the appearance. Moreover, the display module may display information on the mirror glass by transmission after being turned on or the brightness of backlight being increased.
In Species II, the image capture module and the display module may be installed on the same side(surface) of the electronic apparatus, so as to make the user be captured and watch the display module simultaneously. The electronic apparatus of Species II may continuously capture images of the area in front of the electronic apparatus (such as a facial image of the user) by the image capture module when the execution of the computer program (such as the application program), execute the electable process(es) on the captured images optionally (such as the mirroring flip process or the brightness-adjusting process and so forth), and display the captured (processed) images by the display module instantly. Thus, the user may watch his/her electronic mirror image on the display module.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRITHAM DAVID PRABHAKHER whose telephone number is (571)270-1128. The examiner can normally be reached Monday to Friday 8:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 5712727372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





Pritham David Prabhakher
Patent Examiner
Pritham.Prabhakher@uspto.gov
/PRITHAM D PRABHAKHER/Primary Examiner, Art Unit 2697